Citation Nr: 1047747	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1942 to September 
1945.  He died in September 2006.  The Appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Nashville, 
Tennessee, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in September 2006; the Certificate of Death 
lists the causes of death as: sepsis (due to or the consequence 
of) a urinary tract infection (UTI).  

At the time of the Veteran's death, service connection was in 
effect for: (1) gunshot wound, left popliteal, involving peroneal 
nerve damage and left foot drop, evaluated at 30 percent 
disabling; (2) gunshot wound, right thigh, evaluated as 10 
percent disabling; (3) gunshot wound, right chest wall, evaluated 
as 10 percent disabling; and (4) chondrocalcinosis of the left 
knee associated with gunshot wound, evaluated as 10 percent 
disabling.  His combined evaluation was 50 percent.  

The Appellant-widow originally contended the Veteran's service-
connected gunshot wounds either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.310, 3.312.  In particular, she asserted that 
shrapnel from the gunshot wounds remained in the Veteran's body 
and ultimately caused/contributed to his fatal sepsis. See March 
2007 Statement, VA Form 21-4138.  

More recently, the Appellant asserted that the Veteran contracted 
hepatitis through a blood transfusion while in-service and that 
such disability had negative effects on his vital organs, 
including his urinary tract. (The Veteran apparently suffered 
from chronic urinary tract infections).  She also asserted that 
Veteran had posttraumatic stress disorder (PTSD), or "combat 
stress," which also hastened his death.  

In this regard, the Board notes that none of the medical evidence 
of record shows a confirmed diagnosis of hepatitis.  And, while 
it is entirely feasible that the Veteran did in fact have a blood 
transfusion in-service, the service treatment records do not 
indicate that a transfusion was performed or that he was treated 
for hepatitis during service.  The record contains one notation 
of hepatitis by history in a September 2002 private treatment 
report; otherwise, the record is entirely silent as to treatment, 
complaints, or confirmed diagnoses of hepatitis.  

Likewise, none of the medical evidence of records shows diagnoses 
of PTSD.  His service treatment records and post-service private 
and VA medical records are also silent for complaints, treatment, 
and/or diagnosis of PTSD.  

The Board recognizes that the Appellant's contention that the 
Veteran suffered from hepatitis as a result of an in-service 
blood transfusion and PTSD.  However, as a layperson, she is not 
capable of making medical conclusions; thus, her statements 
regarding causation and/or diagnosis are not competent evidence. 
Espiritu, 2 Vet. App. at 495.  It is true that the lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. See Jandreau, 492 F.3d 1372; see also Buchanan, 451 
F.3d 1331 (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence). However, hepatitis is a 
complex disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is therefore 
not susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.

Here, the Board acknowledges the July 2008 statement from J. 
Taylor, R.N.  According to her letter, she personally knew the 
Veteran and is a registered nurse.  Her credentials as a nurse 
would make her competent to report on certain medical matters 
such as causation, etiology, and/or diagnosis.  She stated that 
the Veteran developed hepatitis as a result of in-service blood 
transfusions and that the hepatitis had negative effects on his 
vital organs and genitourinary system.  While her statements are 
both credible and competent (as to medical matters), the Board 
affords little probative value to them for the following reasons.  
First, there is no indication that she had access to the 
Veteran's medical records or that she otherwise ever treated the 
Veteran for hepatitis.  Furthermore, there is no indication that 
she reviewed or had access to his service treatment records.  
Again, hepatitis is not a lay observable disease/disability.  As 
there is no indication that she treated the Veteran for 
hepatitis, reviewed his service treatment records for 
hepatitis/blood transfusions, or reviewed his post-service 
private and VA treatment records for hepatitis, the Board finds 
her statements regarding causation and etiology to be less 
persuasive than the lack of evidence showing treatment or 
confirmed diagnoses throughout the record. 

Likewise, with respect to the Appellant's claim that the Veteran 
suffered from PTSD due to service, the Board acknowledges the 
statement from J.Taylor in which she reported that the veteran 
"seemed to exhibit a noticeable degree of what [she] would term 
"post-traumatic stress."  Again, for the same reasons outlined 
immediately above, the Board finds that her statements regarding 
diagnosis and etiology not persuasive when weighed against the 
lack of evidence of PTSD treatment or diagnosis throughout the 
record.  Moreover, there is no indication that J. Taylor is a 
mental health professional who is trained in area of diagnosing 
mental disorders.  

With respect to the Appellant's original contention, namely, that 
the residuals of his gunshot wounds (i.e., shrapnel) either 
compromised his immune system, making him more susceptible to 
UTIs, or that it otherwise contributed to his fatal sepsis, the 
Board finds that a VA medical opinion is necessary.  This was 
assertion was vaguely echoed by J. Taylor, R.N., in July 2008 
letter.  She stated that the Veteran's service connected 
disabilities "either directly or indirectly contributed to the 
development of subsequent conditions which led to, hastened, or 
contributed to his death."  Given the Appellant's contentions 
and the aforementioned statement from J. Taylor, R.N., the Board 
finds that a VA opinion is necessary that discusses whether the 
cause of the Veteran's death was related to his service-connected 
gunshot wounds (residuals).  

As a final matter, the Board notes that VA has duties to notify 
and assist the Appellant in substantiating this claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007), the United States 
Court of Appeals for Veterans Claims (Court/CAVC) held that, when 
adjudicating a claim for dependency and indemnity compensation 
(DIC), so including for cause of death, VA must perform a 
different analysis depending upon whether the Veteran had a 
service-connected disability during his lifetime.  The Court 
concluded generally that 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the conditions, if any, 
for which the Veteran was service connected at the time of his 
death, (2) an explanation of the evidence and information 
required to substantiate the DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the DIC claim 
based on a condition not yet service connected.

In this case, the Appellant has not been afforded adequate 
notice.  Specifically, the November 2006 letter simply stated 
that the evidence must show that the Veteran died while on active 
duty or that he died from a service-connected injury or disease.  
She was not provided a statement of disabilities for which he was 
service-connected at the time of death, was not provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
disability, and was not provided an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
disability not yet service connected.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Ensure that all notification and 
development action required by the VCAA is 
completed.  The VCAA notice must specifically 
include: (1) a statement of the disabilities 
for which the Veteran was service connected; 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
disability; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on disability 
not yet service connected.  Hupp, 21 Vet. 
App. at 352-53.

2. Obtain all VA treatment records and 
associate them with the claims folder.  The 
most recent VA medical records in the file 
are dated in June 2004.  The Appellant 
reports that the Veteran received all his 
treatment from the VA Medical Center in 
Mountain home.  

3. Thereafter, the RO/AMC should refer the 
claims folder to a VA physician to provide an 
etiology opinion.  The entire claims folder 
must be made available to the examiner for 
review, and the examiner is requested to 
indicate that a review of the claims folder 
was completed.  

The VA physician should review the entire 
record and provide an opinion as to whether 
there is a 50 percent probability or greater 
that the Veteran's service-connected gunshot 
wounds (or gunshot wound residuals, to 
include chondrocalcinosis of the left knee) 
caused or contributed substantially or 
materially to his cause of death.  Any 
opinion should be reconciled with the 
original death certificate, the July 2008 
private statement from J. Taylor, R.N., and 
the Appellant's contentions.

A complete rationale for all opinions 
expressed must be provided in the claims 
folder.

4.  Thereafter, the AMC/RO should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death.  If the decision remains in 
any way adverse to the Appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on appeal, 
as well as a summary of the evidence of 
record.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



